      Case 2:20-cv-00867-JAP-CG Document 34 Filed 01/22/21 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO

UNITED FINANCIAL
CASUALTY COMPANY,

             Plaintiff,

v.                                                           No. CV 20-867 JAP/CG

DIANA MORALES,
d/b/a ROBERG TRUCKING, et al.,

             Defendants.

           ORDER TO SHOW CAUSE AND FOR JOINT STATUS REPORT

      THIS MATTER is before the Court sua sponte. On January 22, 2002, the Court

set a Telephonic Status Conference for Friday, January 22, 2021, at 11:00 a.m. (Doc.

28). Plaintiff did not attend the hearing. IT IS THEREFORE ORDERED that Plaintiff

shall show cause why it failed to attend the scheduled telephonic status conference by

no later than Wednesday, January 27, 2021.

     IT IS FURTHER ORDERED THAT the parties shall confer and submit a Joint

Status Report informing the Court of the parties’ progress through discovery, and

whether the parties are interested in setting a Settlement Conference with the Court

with. The Joint Status Report is due Friday, February 5, 2021.

     IT IS SO ORDERED.

                                  ________________________________
                                  THE HONORABLE CARMEN E. GARZA
                                  CHIEF UNITED STATES MAGISTRATE JUDGE
